                      Case 15-09287                 Doc 75           Filed 02/11/19 Entered 02/11/19 12:10:12                                      Desc Main
                                                                      Document     Page 1 of 22




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Benchmark Enterprises, Inc.                                                     §           Case No. 15-09287
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    03/16/2015 . The undersigned trustee was appointed on 03/16/2015 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               73,094.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                        10,655.73
                                                     Bank service fees                                                               3,441.99
                                                     Other payments to creditors                                                     2,091.99
                                                     Non-estate funds paid to 3rd Parties                                                0.00
                                                     Exemptions paid to the debtor                                                       0.00
                                                     Other payments to the debtor                                                        0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               56,904.29

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 15-09287                  Doc 75          Filed 02/11/19 Entered 02/11/19 12:10:12                                      Desc Main
                                                         Document     Page 2 of 22




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 07/21/2015 and the
      deadline for filing governmental claims was 09/14/2015 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 6,904.70 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 6,904.70 , for a total compensation of $ 6,904.70 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 1,318.27 , for total expenses of $ 1,318.27 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 01/17/2019                                     By:/s/Cindy M. Johnson, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                      Page:       1
                                        Case 15-09287               Doc 75   Filed 02/11/19 Entered 02/11/19 12:10:12                                      Desc Main
                                                                                         FORM 1
                                                                     INDIVIDUALDocument     Page
                                                                                ESTATE PROPERTY   3 of 22AND REPORT
                                                                                                RECORD
                                                                                                 ASSET CASES
                                                                                                                                                                                                       Exhibit A
Case No:             15-09287                           PSH          Judge:        Pamela S. Hollis                             Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:           Benchmark Enterprises, Inc.                                                                                Date Filed (f) or Converted (c):   03/16/2015 (f)
                                                                                                                                341(a) Meeting Date:               04/13/2015
For Period Ending:   01/17/2019                                                                                                 Claims Bar Date:                   07/21/2015


                                  1                                               2                             3                            4                          5                             6

                         Asset Description                                      Petition/                 Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                         Unscheduled             (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                Values                 Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                              Assets
                                                                                                         and Other Costs)

  1. $250 Check Made Out To Benchmark                                                       250.00                    250.00                                                     250.00                         FA
  2. Funds In Mckenna Storer Client's Funds Account                                          98.89                       0.00                                                       0.00                        FA
  3. Mckenna Storer Client's Funds Account                                                  988.89                    558.89                                                     558.89                         FA
  4. Heartland Bank Overdrawn By $883.00                                                      0.00                       0.00                                                       0.00                        FA
  5. Fifth Third Bank, Yorkville, Il Checking Account                                        53.22                     42.61                                                      42.61                         FA
  6. Wilcox Development Group, Inc. 23852 Dayfield Plainfield, Il                      18,015.28                    18,015.00                                                       0.00                        FA
  7. Aimco Elm Creek Llc 4582 S. Ulster St. Suite 1100 Denver,                         37,702.42                    37,702.42                                                       0.00                        FA
     Co
  8. Hartz Homes 9026 Heritage Parkway, Woodridge, Il 60517                            11,065.00                    11,065.00                                                       0.00                        FA
  9. Ryland Homes 1141 E. Main St. Ste. 108 East Dundee, Il                             9,955.00                     2,542.00                                                2,542.50                           FA
     60118
 10. 2012 Mini Countryman 65,000 Miles                                                 16,800.00                         0.00                                                       0.00                        FA
 11. 2010 Lincoln Navigator 120,000 Miles                                              13,000.00                         0.00                                                       0.00                        FA
 12. 2008 Ford F-250 Pickup 150,000 Miles VIN *39267                                    8,500.00                         0.00                                                       0.00                        FA
 13. 2010 Ford F-250 Pickup 150,000 Miles VIN **8028                                   11,200.00                         0.00                                                       0.00                        FA
     (erroneously
 14. 2 Printers, 2 Desks, 2 Desktop Computers                                           1,200.00                         0.00                                                       0.00                        FA
 15. Void                                                                                     0.00                       0.00                                                       0.00                        FA
 16. 2010 Ford F-350 VIN **96192                                                       18,500.00                    10,000.00                                               10,000.00                           FA
 17. 2008 Ford F-350 VIN **13777                                                        8,500.00                     6,000.00                                                6,000.00                           FA
 18. 2007 Ford F-350 VIN **15401                                                        1,000.00                     2,000.00                                                    450.00                         FA
 19. 2006 Ford F-350 VIN **75635                                                        3,000.00                     2,000.00                                                2,000.00                           FA
 20. 2004 Ford F-250 VIN **67500                                                        3,000.00                     2,000.00                                                2,000.00                           FA
 21. 2000 GMC 7500 VIN **06231                                                          5,000.00                     3,000.00                                                3,000.00                           FA
 22. 1999 Ford F-350 VIN *******                                                        1,500.00                     2,000.00                                                2,000.00                           FA



      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                             Page:       2
                                           Case 15-09287   Doc 75   Filed 02/11/19 Entered 02/11/19 12:10:12                                      Desc Main
                                                                                FORM 1
                                                            INDIVIDUALDocument     Page
                                                                       ESTATE PROPERTY   4 of 22AND REPORT
                                                                                       RECORD
                                                                                        ASSET CASES
                                                                                                                                                                                              Exhibit A
Case No:              15-09287                      PSH     Judge:        Pamela S. Hollis                             Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:            Benchmark Enterprises, Inc.                                                                      Date Filed (f) or Converted (c):   03/16/2015 (f)
                                                                                                                       341(a) Meeting Date:               04/13/2015
For Period Ending:    01/17/2019                                                                                       Claims Bar Date:                   07/21/2015


                                   1                                     2                             3                            4                          5                             6

                         Asset Description                             Petition/                 Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                Unscheduled             (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                       Values                 Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                  Exemptions,                                                                              Assets
                                                                                                and Other Costs)

 23. 1997 Ford F-250 VIN **23979                                                3,000.00                    2,000.00                                                 2,000.00                          FA
 24. 1972 Oshkosh VIN **18004                                                   2,000.00                    1,000.00                                                 1,000.00                          FA
 25. 2010 16' Tow Master VIN **60315                                            3,000.00                    2,000.00                                                 2,000.00                          FA
 26. 2004 24' Pace VIN **06543                                                  4,000.00                    3,000.00                                                 3,000.00                          FA
 27. 2004 14' Corn Pro VIN **38405                                              1,800.00                    1,800.00                                                 1,000.00                          FA
 28. 2003 20' Imperial VIN **72416                                              1,500.00                    1,000.00                                                 1,000.00                          FA
 29. 2001 20' US Cargo VIN **41072                                              3,000.00                    2,000.00                                                 2,000.00                          FA
 30. 2001 16' Hudson VIN **00156                                                1,100.00                    1,100.00                                                 1,000.00                          FA
 31. 2001 20' Winston VIN **02125                                               4,000.00                    3,000.00                                                 1,000.00                          FA
 32. 1995 14' M.T. VIN **X02778                                                 1,700.00                    1,000.00                                                 1,000.00                          FA
 33. 1993 16' Beaver Creek VIN **793108                                         3,100.00                    1,000.00                                                 2,000.00                          FA
 34. 1987 16' Shelby VIN **F0912                                                1,000.00                    1,000.00                                                 1,000.00                          FA
 35. 1987 16' Low Boy VIN **57177                                                  750.00                   1,000.00                                                 1,000.00                          FA
 36. 1979 12' Miller VIN **10998                                                   425.00                   1,000.00                                                    450.00                         FA
 37. 1977 18' Adette VIN **05537                                                1,000.00                    1,000.00                                                 1,000.00                          FA
 38. 2005 Takeuchi TL140 Skid Steer                                            22,500.00                   10,000.00                                                10,000.00                          FA
 39. 2008 Case 450 Skid Steer                                                  15,000.00                   12,000.00                                                12,000.00                          FA
 40. Accounts receivable (u)                                                         0.00                   1,800.00                                                 1,800.00                          FA
INT. Post-Petition Interest Deposits (u)                                       Unknown                          N/A                                                        0.00                        FA


                                                                                                                                                                        Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                          $238,203.70                $143,875.92                                                $73,094.00                        $0.00
                                                                                                                                                                        (Total Dollar Amount in Column 6)




      UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                      Page:   3
                                       Case 15-09287              Doc 75         Filed 02/11/19 Entered 02/11/19 12:10:12
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
                                                                                                                                               Desc Main
                                                                                  Document     Page 5 of 22
Receivables ollected. Tr stee s sale of e ipment concl ded order a thori ing 11/6/15, doc. 45). ll cash f nds collected. IRS reviewed estate ta ret rn for 2015 and
conferred with tr stee s acco ntant. IRS did not iss e no action letter ntil 2017. Final estate ta ret rn has been filed. o response received.                        Exhibit A




    UST Form 101-7-TFR (5/1/2011) (Page: 5)
                                                                                                                                           Page:   4
                                       Case 15-09287              Doc 75          Filed 02/11/19 Entered 02/11/19 12:10:12     Desc Main
RE PROP #             2   --   This was a duplicate (erroneous) listing of asset 3 Document     Page 6 of 22
RE PROP #             6   --   Per RCC Wilcox is claiming over $400K in setoffs- uncollecible.
                                                                                                                                           Exhibit A
RE PROP #             7   --   Uncollectable.
RE PROP #             8   --   Uncollectible
RE PROP #            12   --   Motion For Relief granted 3/27/15 doc. 22
RE PROP #            13   --   Motion for Relief granted 4/17/15 doc. 15
RE PROP #            15   --   This scheduled "asset" is broken down by individual assets separately on the report,
                               and a value for each asset sold is listed.
RE PROP #            16   --   Trucks -sold -docket 45 order
RE PROP #            17   --   Trucks - sold -docket 45 order
RE PROP #            18   --   Trucks sold -docket 45 order
RE PROP #            19   --   Trucks sold -docket 45 order
RE PROP #            20   --   Trucks - sold -docket 45 order
RE PROP #            21   --   Trucks - sold -docket 45 order
RE PROP #            22   --   Trucks -sold -docket 45 order
RE PROP #            23   --   Trucks - sold -docket 45 order
RE PROP #            24   --   Trucks - sold -docket 45 order
RE PROP #            25   --   Trailers - sold -docket 45 order
                               Lien holder: CNH Industrial Capital America, LLC
RE PROP #            26   --   Trailers -sold -docket 45 order
RE PROP #            27   --   Trailers - sold -docket 45 order
RE PROP #            28   --   Trailers - sold -docket 45 order
RE PROP #            29   --   Trailers - sold -docket 45 order
RE PROP #            30   --   Trailers -sold -docket 45 order
RE PROP #            31   --   Trailers - sold -docket 45 order
                               Lien holder: Heartland Bank & Trust Co.
RE PROP #            32   --   Trailers - sold -docket 45 order
RE PROP #            33   --   Trailers - sold -docket 45 order
RE PROP #            34   --   Trailers - sold -docket 45 order
RE PROP #            35   --   Trailers - sold -docket 45 order
RE PROP #            36   --   Trailers - sold -docket 45 order
RE PROP #            37   --   Trailers - sold -docket 45 order
RE PROP #            38   --   Machines - sold -docket 45 order
RE PROP #            39   --   Machines - sold -docket 45 order
RE PROP #            40   --   Settlement of A/R against Avondale Custom Homes and So-La Properties, LLC was
                               approved by Order dated 5/27/16 (doc. 57)

Initial Projected Date of Final Report (TFR): 04/13/2017            Current Projected Date of Final Report (TFR): 01/25/2019




    UST Form 101-7-TFR (5/1/2011) (Page: 6)
                                                                                                                                                                                                   Page:           1
                                         Case 15-09287                 Doc 75 Filed 02/11/19
                                                                                           FORM 2Entered 02/11/19 12:10:12                                Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 7 of 22 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-09287                                                                                                Trustee Name: Cindy M. Johnson, Trustee                                 Exhibit B
      Case Name: Benchmark Enterprises, Inc.                                                                                   Bank Name: BOK Financial
                                                                                                                    Account Number/CD#: XXXXXX0143
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX3954                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/17/2019                                                                               Separate Bond (if applicable):


       1                2                               3                                              4                                                     5                  6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                         ($)
   11/18/15                        Health Industrial Auction Services, Inc.   Liquidation of Assets                                                         $67,900.00                               $67,900.00
                                   508 West Brittany Drive
                                   Arlington Heights, IL 60004
                                                                              Gross Receipts                            $67,900.00

                        16                                                    2010 Ford F-350 VIN **96192               $10,000.00    1129-000

                        17                                                    2008 Ford F-350 VIN **13777                $6,000.00    1129-000

                        18                                                    2007 Ford F-350 VIN **15401                 $450.00     1129-000

                        19                                                    2006 Ford F-350 VIN **75635                $2,000.00    1129-000

                        20                                                    2004 Ford F-250 VIN **67500                $2,000.00    1129-000

                        21                                                    2000 GMC 7500 VIN **06231                  $3,000.00    1129-000

                        22                                                    1999 Ford F-350 VIN *******                $2,000.00    1129-000

                        23                                                    1997 Ford F-250 VIN **23979                $2,000.00    1129-000

                        24                                                    1972 Oshkosh VIN **18004                   $1,000.00    1129-000

                        25                                                    2010 16' Tow Master VIN                    $2,000.00    1129-000
                                                                              **60315
                        26                                                    2004 24' Pace VIN **06543                  $3,000.00    1129-000

                        27                                                    2004 14' Corn Pro VIN **38405              $1,000.00    1129-000

                        28                                                    2003 20' Imperial VIN **72416              $1,000.00    1129-000

                        29                                                    2001 20' US Cargo VIN                      $2,000.00    1129-000
                                                                              **41072
                        30                                                    2001 16' Hudson VIN **00156                $1,000.00    1129-000

                        31                                                    2001 20' Winston VIN **02125               $1,000.00    1129-000

                        32                                                    1995 14' M.T. VIN **X02778                 $1,000.00    1129-000




        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                      Page Subtotals:                                                        $67,900.00                $0.00
                                                                                                                                                                                                   Page:           2
                                         Case 15-09287                 Doc 75 Filed 02/11/19
                                                                                           FORM 2Entered 02/11/19 12:10:12                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 8 of 22 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-09287                                                                                               Trustee Name: Cindy M. Johnson, Trustee                                  Exhibit B
      Case Name: Benchmark Enterprises, Inc.                                                                                  Bank Name: BOK Financial
                                                                                                                   Account Number/CD#: XXXXXX0143
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX3954                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/17/2019                                                                              Separate Bond (if applicable):


       1                2                                3                                            4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                          ($)
                        33                                                   1993 16' Beaver Creek VIN                  $2,000.00    1129-000
                                                                             **793108
                        34                                                   1987 16' Shelby VIN **F0912                $1,000.00    1129-000

                        35                                                   1987 16' Low Boy VIN **57177               $1,000.00    1129-000

                        36                                                   1979 12' Miller VIN **10998                 $450.00     1129-000

                        37                                                   1977 18' Adette VIN **05537                $1,000.00    1129-000

                        38                                                   2005 Takeuchi TL140 Skid                  $10,000.00    1129-000
                                                                             Steer
                        39                                                   2008 Case 450 Skid Steer                  $12,000.00    1129-000

   11/30/15                        Bank of Kansas City                       Bank Service Fee under 11                               2600-000                                        $26.04          $67,873.96
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/02/15            101         CNH Industrial Capital America, LLC       Liquidation of Assets                                   4210-000                                    $1,091.99           $66,781.97
                                   PO Box 3600                               the allowed amount includes
                                   Lancaster, PA 17604                       interest of 10.49% through the
                                                                             date of closing
   12/02/15            102         Heartland Bank and Trust Company          Liquidation of Assets                                   4210-000                                    $1,000.00           $65,781.97
                                   C/O: O'Brien Law Offices PC               Pay off for 2001 Winston Trailer
                                   124A South County Farm Rd.
                                   Wheaton, IL 60187

   12/31/15                        Bank of Kansas City                       Bank Service Fee under 11                               2600-000                                       $100.06          $65,681.91
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/11/16             9          Receivables Control Corporation           Account Receivable                                      1121-000                $2,542.50                               $68,224.41
                                   7373 Kirkwood Court, Suite 200            settlement Ryland Home
                                   Minneapolis, MN 55369
   01/11/16            103         CNH Industrial Capital America, LLC       Liquidation of Assets                                   4210-000                                    $1,091.99           $67,132.42
                                   CNH Industrial Capital America, LLC       the allowed amount includes
                                   C/O: Rachel Gonzalez                      interest of 10.49% through the
                                   PO Box 3600                               date of closing
                                   Lancaster, PA 17604




        UST Form 101-7-TFR (5/1/2011) (Page: 8)                                     Page Subtotals:                                                          $2,542.50           $3,310.08
                                                                                                                                                                                                     Page:           3
                                         Case 15-09287                 Doc 75 Filed 02/11/19
                                                                                           FORM 2Entered 02/11/19 12:10:12                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 9 of 22 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-09287                                                                                             Trustee Name: Cindy M. Johnson, Trustee                                      Exhibit B
      Case Name: Benchmark Enterprises, Inc.                                                                                Bank Name: BOK Financial
                                                                                                                   Account Number/CD#: XXXXXX0143
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX3954                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/17/2019                                                                              Separate Bond (if applicable):


       1                2                                3                                            4                                                     5                   6                       7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)      Account/CD Balance
                    Reference                                                                                                         Code                                                              ($)
   01/29/16                        Bank of Kansas City                       Bank Service Fee under 11                             2600-000                                          $101.14           $67,031.28
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/02/16            101         CNH Industrial Capital America, LLC       Liquidation of Assets Reversal                        4210-000                                     ($1,091.99)            $68,123.27
                                   PO Box 3600                               CNH insists they never
                                   Lancaster, PA 17604                       received check. Stopped
                                                                             payment
   02/02/16            104         CNH Industrial Capital America, LLC       Liquidation of Assets                                 4210-000                                      $1,091.99             $67,031.28
                                   PO Box 3600                               the allowed amount includes
                                   Lancaster, PA 17604                       interest of 10.49% through the
                                                                             date of closing
   02/03/16            103         CNH Industrial Capital America, LLC       Liquidation of Assets Reversal                        4210-000                                     ($1,091.99)            $68,123.27
                                   CNH Industrial Capital America, LLC       CNH Insists they never got
                                   C/O: Rachel Gonzalez                      check. Stopped payment.
                                   PO Box 3600
                                   Lancaster, PA 17604

   02/18/16            105         Adams Levine                              2016 Blanket Bond Reversal                            2300-000                                          ($38.82)          $68,162.09
                                   370 Lexington Ave.                        Check Voided due to
                                   Suite 1101                                miscalculation of premium
                                   New York, NY 10017                        amount
   02/18/16            105         Adams Levine                              2016 Blanket Bond                                     2300-000                                           $38.82           $68,123.27
                                   370 Lexington Ave.
                                   Suite 1101
                                   New York, NY 10017
   02/18/16            106         Adams Levine                              2016 Blanket Bond                                     2300-000                                           $43.88           $68,079.39
                                   370 Lexington Ave.
                                   Suite 1101
                                   New York, NY 10017
   02/29/16                        Bank of Kansas City                       Bank Service Fee under 11                             2600-000                                           $94.56           $67,984.83
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/31/16                        Bank of Kansas City                       Bank Service Fee under 11                             2600-000                                          $100.76           $67,884.07
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/29/16                        Bank of Kansas City                       Bank Service Fee under 11                             2600-000                                           $97.37           $67,786.70
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


        UST Form 101-7-TFR (5/1/2011) (Page: 9)                                     Page Subtotals:                                                              $0.00              ($654.28)
                                                                                                                                                                                                     Page:           4
                                         Case 15-09287                 Doc 75 Filed 02/11/19
                                                                                           FORM 2Entered 02/11/19 12:10:12                                Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  10 of 22 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-09287                                                                                              Trustee Name: Cindy M. Johnson, Trustee                                     Exhibit B
      Case Name: Benchmark Enterprises, Inc.                                                                                 Bank Name: BOK Financial
                                                                                                                    Account Number/CD#: XXXXXX0143
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX3954                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/17/2019                                                                               Separate Bond (if applicable):


       1                2                                3                                              4                                                    5                    6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                             ($)
   05/31/16                        Bank of Kansas City                       Bank Service Fee under 11                              2600-000                                          $100.47          $67,686.23
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/22/16             40         Chicago Title and Trust Company           Account Receivable                                     1221-000                  $1,800.00                                $69,486.23
                                   1795 W. State Street                      settlement
                                   Geneva, IL 60134
   06/30/16                        Bank of Kansas City                       Bank Service Fee under 11                              2600-000                                           $97.42          $69,388.81
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/29/16                        Bank of Kansas City                       Bank Service Fee under 11                              2600-000                                          $102.85          $69,285.96
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/31/16                        Bank of Kansas City                       Bank Service Fee under 11                              2600-000                                          $102.69          $69,183.27
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/30/16                        Bank of Kansas City                       Bank Service Fee under 11                              2600-000                                           $99.23          $69,084.04
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/31/16                        Bank of Kansas City                       Bank Service Fee under 11                              2600-000                                          $102.39          $68,981.65
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/30/16                        McKenna Storer                            Client Funds account                                                                $808.89                               $69,790.54
                                   33 North LaSalle Street
                                   Suite 1400
                                   Chicago, IL 60602-2610
                                                                             Gross Receipts                             $808.89

                        1                                                    $250 Check Made Out To                     $250.00     1129-000
                                                                             Benchmark
                        3                                                    Mckenna Storer Client's Funds              $558.89     1129-000
                                                                             Account
   11/30/16                        Bank of Kansas City                       Bank Service Fee under 11                              2600-000                                           $98.94          $69,691.60
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/06/16             5          Carolyn J. Knoebel                        Bank Account                                           1129-000                      $42.61                               $69,734.21
                                   11 Abbeyfeale Dr.                         fifth third bank account
                                   Oswego, IL 60543


        UST Form 101-7-TFR (5/1/2011) (Page: 10)                                     Page Subtotals:                                                          $2,651.50               $703.99
                                                                                                                                                                                                  Page:           5
                                         Case 15-09287                 Doc 75 Filed 02/11/19
                                                                                           FORM 2Entered 02/11/19 12:10:12                              Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  11 of 22 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-09287                                                                                            Trustee Name: Cindy M. Johnson, Trustee                                    Exhibit B
      Case Name: Benchmark Enterprises, Inc.                                                                               Bank Name: BOK Financial
                                                                                                                  Account Number/CD#: XXXXXX0143
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX3954                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/17/2019                                                                             Separate Bond (if applicable):


       1                2                                3                                            4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   12/16/16            107         US Bankruptcy Court                       Court Cost Fees                                      2990-000                                         $176.00          $69,558.21
                                   219 S. Dearborn Street                    15-09287 Court cost fees
                                   Room 713
                                   Chicago, Illinois 60604
   12/30/16                        Bank of Kansas City                       Bank Service Fee under 11                            2600-000                                         $103.10          $69,455.11
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/09/17            108         Alan D. Lasko & Associates, P.C.          Accountant Fees                                      3410-000                                      $5,514.67           $63,940.44
                                   205 West Randolph Street                  interim fees and expenses
                                   Suite 1150
                                   Chicago, Illinois 60606
   01/09/17            109         Alan D. Lasko & Associates, P.C.          Accountant Expenses                                  3420-000                                          $27.30          $63,913.14
                                   205 West Randolph Street                  interim fees and expenses
                                   Suite 1150
                                   Chicago, Illinois 60606
   01/31/17                        Bank of Kansas City                       Bank Service Fee under 11                            2600-000                                         $100.04          $63,813.10
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/21/17            110         International Sureties, Ltd.              2017 Blanket Bond                                    2300-000                                          $19.95          $63,793.15
                                   Suite 420
                                   701 Poydras St.
                                   New Orleans, LA 70139
   02/28/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $85.66          $63,707.49
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/31/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $94.68          $63,612.81
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/28/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $91.49          $63,521.32
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/31/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $94.41          $63,426.91
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/30/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $91.23          $63,335.68
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)



        UST Form 101-7-TFR (5/1/2011) (Page: 11)                                    Page Subtotals:                                                             $0.00           $6,398.53
                                                                                                                                                                                                  Page:           6
                                         Case 15-09287                 Doc 75 Filed 02/11/19
                                                                                           FORM 2Entered 02/11/19 12:10:12                              Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  12 of 22 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-09287                                                                                            Trustee Name: Cindy M. Johnson, Trustee                                    Exhibit B
      Case Name: Benchmark Enterprises, Inc.                                                                               Bank Name: BOK Financial
                                                                                                                  Account Number/CD#: XXXXXX0143
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX3954                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/17/2019                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   07/31/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $94.13          $63,241.55
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/31/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $93.99          $63,147.56
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/29/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $90.82          $63,056.74
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/02/17            111         Alan D. Lasko & Associates, P.C.          Accountant Fees                                      3410-000                                      $3,299.80           $59,756.94
                                   205 West Randolph Street
                                   Suite 1150
                                   Chicago, Illinois 60606
   10/02/17            112         Alan D. Lasko & Associates, P.C.          Accountant Expenses                                  3420-000                                          $27.55          $59,729.39
                                   205 West Randolph Street
                                   Suite 1150
                                   Chicago, Illinois 60606
   10/31/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $90.53          $59,638.86
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/30/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $85.78          $59,553.08
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/29/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $88.51          $59,464.57
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/31/18                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $88.38          $59,376.19
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/15/18            113         International Sureties, LTD               2018 Blanket Bond                                    2300-000                                          $21.56          $59,354.63
                                   Suite 420
                                   701 Poydras St
                                   New Orleans, LA 70139
   02/28/18                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $79.70          $59,274.93
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)




        UST Form 101-7-TFR (5/1/2011) (Page: 12)                                    Page Subtotals:                                                             $0.00           $4,060.75
                                                                                                                                                                                                     Page:           7
                                         Case 15-09287                 Doc 75 Filed 02/11/19
                                                                                           FORM 2Entered 02/11/19 12:10:12                                 Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  13 of 22 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-09287                                                                                               Trustee Name: Cindy M. Johnson, Trustee                                    Exhibit B
      Case Name: Benchmark Enterprises, Inc.                                                                                  Bank Name: BOK Financial
                                                                                                                     Account Number/CD#: XXXXXX0143
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX3954                                                                                 Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/17/2019                                                                                Separate Bond (if applicable):


       1                2                              3                                                4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                        Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                            ($)
   03/30/18                        BOK Financial                             Bank Service Fee under 11                               2600-000                                          $88.10          $59,186.83
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/16/18            114         Alan D. Lasko & Associates, P.C.          Distribution                                            3410-000                                      $1,487.75           $57,699.08
                                   205 West Randolph Street
                                   Suite 1150
                                   Chicago, Illinois 60606
   04/16/18            115         Alan D. Lasko & Associates, P.C.          Distribution                                            3420-000                                          $37.27          $57,661.81
                                   205 West Randolph Street
                                   Suite 1150
                                   Chicago, Illinois 60606
   04/30/18                        BOK Financial                             Bank Service Fee under 11                               2600-000                                          $84.69          $57,577.12
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/31/18                        BOK Financial                             Bank Service Fee under 11                               2600-000                                          $85.57          $57,491.55
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/29/18                        BOK Financial                             Bank Service Fee under 11                               2600-000                                          $82.69          $57,408.86
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/31/18                        BOK Financial                             Bank Service Fee under 11                               2600-000                                          $85.32          $57,323.54
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/31/18                        BOK Financial                             Bank Service Fee under 11                               2600-000                                          $85.20          $57,238.34
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/28/18                        BOK Financial                             Bank Service Fee under 11                               2600-000                                          $82.32          $57,156.02
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/31/18                        BOK Financial                             Bank Service Fee under 11                               2600-000                                          $84.95          $57,071.07
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/30/18                        BOK Financial                             Bank Service Fee under 11                               2600-000                                          $82.08          $56,988.99
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/31/18                        BOK Financial                             Bank Service Fee under 11                               2600-000                                          $84.70          $56,904.29
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)

        UST Form 101-7-TFR (5/1/2011) (Page: 13)                                     Page Subtotals:                                                               $0.00           $2,370.64
                                                                                                                                           Page:   8
                                 Case 15-09287   Doc 75   Filed 02/11/19 Entered 02/11/19 12:10:12              Desc Main
                                                           Document     Page 14 ofTOTALS
                                                                          COLUMN    22                           $73,094.00   $16,189.71
                                                                                    Less: Bank Transfers/CD's        $0.00        $0.00    Exhibit B
                                                                              Subtotal                           $73,094.00   $16,189.71
                                                                                    Less: Payments to Debtors        $0.00        $0.00
                                                                              Net                                $73,094.00   $16,189.71




UST Form 101-7-TFR (5/1/2011) (Page: 14)                    Page Subtotals:                                          $0.00        $0.00
                                                                                                                                                           Page:     9
                                 Case 15-09287    Doc 75          Filed 02/11/19 Entered 02/11/19 12:10:12         Desc Main
                                                                   Document     Page 15 of 22
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0143 - Checking                                        $73,094.00               $16,189.71           $56,904.29
                                                                                                         $73,094.00               $16,189.71           $56,904.29

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $73,094.00
                                            Total Gross Receipts:                     $73,094.00




UST Form 101-7-TFR (5/1/2011) (Page: 15)                            Page Subtotals:                                       $0.00                $0.00
                  Case 15-09287                Doc 75       Filed 02/11/19 Entered 02/11/19 12:10:12                                  Desc Main
                                                             Document     Page 16 of 22
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 15-09287                                                                                                                               Date: January 17, 2019
Debtor Name: Benchmark Enterprises, Inc.
Claims Bar Date: 7/21/2015


Code #     Creditor Name And Address            Claim Class       Notes                                                Scheduled             Claimed                Allowed
           Cindy M. Johnson                     Administrative                                                             $0.00            $6,904.70              $6,904.70
100        140 S. Dearborn St., Suite 1510
2100       Chicago, Illinois 60603




           Cindy M. Johnson                     Administrative                                                             $0.00            $1,318.27              $1,318.27
100        140 S. Dearborn St., Suite 1510
2200       Chicago, Illinois 60603




           U. S. Bankruptcy Court               Administrative                                                             $0.00              $176.00               $176.00
100        219 S. Dearborn Street
2700       Room 713                                               Fee due for docket 41 (motion to sell under 363(f)) - Court Costs amount per clerk docket 63
           Chicago, Illinois 60604


           Alan D. Lasko & Associates, P.C.     Administrative                                                             $0.00           $10,302.22             $10,302.22
100        205 West Randolph Street
3410       Suite 1150
           Chicago, Illinois 60606


           Alan D. Lasko & Associates, P.C.     Administrative                                                             $0.00               $92.12                $92.12
100        205 West Randolph Street
3420       Suite 1150
           Chicago, Illinois 60606


3a         Internal Revenue Service             Priority                                                                   $0.00           $18,632.12             $18,632.12
280        Po Box 802501
5800       Cincinnati, Oh 45280




13         Illinois Department Of Revenue       Priority                                                              $12,000.00           $22,337.61             $22,337.61
280        Bankruptcy Section
5800       P.O. Box 64338
           Chicago, Illinois 60664-0338


20         Illinois Department Of               Priority                                                              $28,102.98         $107,120.58             $107,120.58
280        Employment Security
5800       33 South State Street
           Chicago, Illinois 60603
           Attn: Bankruptcy Unit - 10Th Flr.

1          Acuity                               Unsecured                                                             $12,115.00           $12,115.00             $12,115.00
300        C/O Kohner, Mann & Kailas, S.C.
7100       4650 North Port Washington Road
           Milwaukee, Wisconsin 53212




                                                                               Page 1                                            Printed: January 17, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 16)
                  Case 15-09287             Doc 75          Filed 02/11/19 Entered 02/11/19 12:10:12      Desc Main
                                                             Document     Page 17 of 22
                                                                        Exhibit C
                                                              ANALYSIS OF CLAIMS REGISTER
Case Number: 15-09287                                                                                                   Date: January 17, 2019
Debtor Name: Benchmark Enterprises, Inc.
Claims Bar Date: 7/21/2015


Code #     Creditor Name And Address          Claim Class       Notes                         Scheduled          Claimed             Allowed
2          Mccann Industries, Inc.            Unsecured                                      $38,000.00        $36,763.21          $36,763.21
300        Michael T. Nigro, Attorney For
7100       Creditor
           Nigro, Westfall & Gryska, P.C.
           1793 Bloomingdale Road
           Glendale Hts., Il 60139
4          Lincoln Automotive Financial       Unsecured                                      $25,866.58        $14,233.74          $14,233.74
300        Services
7100       P.O. Box 62180
           Colorado Springs, Co 80962


5          Ford Motor Credit Company Llc      Unsecured                                       $7,810.00         $3,549.38           $3,549.38
300        P. O. Box 62180
7100       Colorado Springs, Co 80962




6          Ford Motor Credit Company Llc      Unsecured                                           $0.00         $4,808.39           $4,808.39
300        P. O. Box 62180
7100       Colorado Springs, Co 80962




8          Tri-County Concrete, Inc.          Unsecured                                       $4,811.67         $5,028.21           $5,028.21
300        331 W. Church St.
7100       Sandwich, Il 60548-2007




10 a       Heartland Bank And Trust           Unsecured                                           $0.00        $94,802.10          $93,802.10
300        Company
7100       C/O Michael A. O''brien
           124A South County Farm Road
           Wheaton, Il 60187

11         Ford Motor Credit Company Llc      Unsecured                                       $9,978.38        $10,009.00          $10,009.00
300        C/O Blitt And Gaines
7100       661 Glenn Ave
           Wheeling, Il 60090


12         Ford Motor Credit Company Llc      Unsecured                                      $10,079.64        $10,110.32          $10,110.32
300        C/O Blitt And Gaines
7100       661 Glenn Ave
           Wheeling, Il 60090


14         Erie Indemnity Company             Unsecured                                       $6,138.52        $15,397.08          $15,397.08
300        Erie Insurance Group
7100       100 Erie Insurance Place
           Erie, Pa 165330




                                                                         Page 2                       Printed: January 17, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 17)
                  Case 15-09287              Doc 75          Filed 02/11/19 Entered 02/11/19 12:10:12                                Desc Main
                                                              Document     Page 18 of 22
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 15-09287                                                                                                                              Date: January 17, 2019
Debtor Name: Benchmark Enterprises, Inc.
Claims Bar Date: 7/21/2015


Code #     Creditor Name And Address           Claim Class        Notes                                               Scheduled             Claimed             Allowed
15         American Express Bank, Fsb          Unsecured                                                              $3,513.00            $3,513.97           $3,513.97
300        C O Becket And Lee Llp
7100       Pob 3001
           Malvern, Pa 19355-0701


16         Ge Capital C/O Kim Levelle          Unsecured                                                             $17,281.89           $27,613.88          $27,613.88
300        1010 Thomas Edison Blvd Sw
7100       Cedar Rapids Ia 52404
           Kimberly.Levelle@Ge.Com


17         Ozinga Materials, Inc.              Unsecured                                                               $2,835.57          $12,060.13          $12,060.13
300        Attn: Dave Huitsing
7100       19001 Old Lagrange Road, Suite
           300
           Mokena, Il 60448

18         Ozinga Materials, Inc.              Unsecured                                                             $19,071.59           $62,134.16          $62,134.16
300        Attn: Dave Huitsing
7100       19001 Old Lagrange Road, Suite
           300
           Mokena, Il 60448

19         Ccs Contractor Equipment And        Unsecured                                                               $6,802.59           $8,065.96           $8,065.96
300        Supply
7100       C/O James M. Dore And John N.
           Dore
           134 N. La Salle St., Suite 1208
           Chicago, Il 60602
3          Internal Revenue Service            Secured                                                              $167,364.34          $488,536.82         $488,536.82
400        Po Box 802501
4110       Cincinnati, Oh 45280




7          Cnh Industrial Capital America,     Secured                                                                     $0.00           $1,021.48           $1,091.99
400        Llc
4110       Fka Cnh Capital America Llc                            the allowed amount includes interest accrued of 10.49% through the date of closing
           Po Box 3600
           Lancaster, Pa 17604-3600

10         Heartland Bank And Trust            Secured                                                                     $0.00          $94,802.10           $1,000.00
400        Company
4210       C/O Michael A. O''brien
           124A South County Farm Road
           Wheaton, Il 60187

           Case Totals                                                                                              $371,771.75        $1,071,448.55         $976,716.96
               Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                                Page 3                                          Printed: January 17, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 18)
        Case 15-09287              Doc 75     Filed 02/11/19 Entered 02/11/19 12:10:12              Desc Main
                                               Document     Page 19 of 22




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 15-09287
     Case Name: Benchmark Enterprises, Inc.
     Trustee Name: Cindy M. Johnson, Trustee
                         Balance on hand                                              $                56,904.29

               Claims of secured creditors will be paid as follows:

                                                              Allowed           Interim
                                                              Amount of         Payment to         Proposed
      Claim No. Claimant                       Claim Asserted Claim             Date               Payment
                      Heartland Bank And
      10              Trust Company      $         94,802.10 $        1,000.00 $     1,000.00 $               0.00
                      Internal Revenue
      3               Service                 $   488,536.82 $     488,536.82 $            0.00 $      48,681.32
                      Cnh Industrial
      7               Capital America, Llc $        1,021.48 $        1,091.99 $     1,091.99 $               0.00
                 Total to be paid to secured creditors                                $                48,681.32
                 Remaining Balance                                                    $                  8,222.97


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
      Trustee Fees: Cindy M. Johnson                     $        6,904.70 $              0.00 $         6,904.70
      Trustee Expenses: Cindy M. Johnson                 $        1,318.27 $              0.00 $         1,318.27
      Accountant for Trustee Fees: Alan D. Lasko
      & Associates, P.C.                         $               10,302.22 $       10,302.22 $                0.00
      Accountant for Trustee Expenses: Alan D.
      Lasko & Associates, P.C.                           $            92.12 $         92.12 $                 0.00
      Charges: U. S. Bankruptcy Court                    $         176.00 $          176.00 $                 0.00
                 Total to be paid for chapter 7 administrative expenses               $                  8,222.97
                 Remaining Balance                                                    $                       0.00




UST Form 101-7-TFR (5/1/2011) (Page: 19)
         Case 15-09287             Doc 75   Filed 02/11/19 Entered 02/11/19 12:10:12              Desc Main
                                             Document     Page 20 of 22




               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                              NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 148,090.31 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
     3a                   Internal Revenue Service        $    18,632.12 $              0.00 $               0.00
                          Illinois Department Of
     13                   Revenue                         $    22,337.61 $              0.00 $               0.00
                          Illinois Department Of
     20                   Employment Security             $   107,120.58 $              0.00 $               0.00
                 Total to be paid to priority creditors                                $                     0.00
                 Remaining Balance                                                     $                     0.00


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 319,204.53 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
     1                    Acuity                          $    12,115.00 $              0.00 $               0.00
     2                    Mccann Industries, Inc.         $    36,763.21 $              0.00 $               0.00




UST Form 101-7-TFR (5/1/2011) (Page: 20)
         Case 15-09287             Doc 75     Filed 02/11/19 Entered 02/11/19 12:10:12           Desc Main
                                               Document     Page 21 of 22




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Lincoln Automotive
     4                    Financial Services          $       14,233.74 $              0.00 $               0.00
                          Ford Motor Credit
     5                    Company Llc                 $        3,549.38 $              0.00 $               0.00
                          Ford Motor Credit
     6                    Company Llc                 $        4,808.39 $              0.00 $               0.00
     8                    Tri-County Concrete, Inc.   $        5,028.21 $              0.00 $               0.00
                          Heartland Bank And Trust
     10 a                 Company                  $          93,802.10 $              0.00 $               0.00
                          Ford Motor Credit
     11                   Company Llc                 $       10,009.00 $              0.00 $               0.00
                          Ford Motor Credit
     12                   Company Llc                 $       10,110.32 $              0.00 $               0.00
     14                   Erie Indemnity Company      $       15,397.08 $              0.00 $               0.00
                          American Express Bank,
     15                   Fsb                         $        3,513.97 $              0.00 $               0.00
                          Ge Capital C/O Kim
     16                   Levelle                     $       27,613.88 $              0.00 $               0.00
     17                   Ozinga Materials, Inc.      $       12,060.13 $              0.00 $               0.00
     18                   Ozinga Materials, Inc.      $       62,134.16 $              0.00 $               0.00
                          Ccs Contractor Equipment
     19                   And Supply               $           8,065.96 $              0.00 $               0.00
                 Total to be paid to timely general unsecured creditors               $                     0.00
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 21)
        Case 15-09287              Doc 75   Filed 02/11/19 Entered 02/11/19 12:10:12           Desc Main
                                             Document     Page 22 of 22




                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-TFR (5/1/2011) (Page: 22)
